Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to Applicant’s After Final Response and Amendment filed, 10/03/2022, wherein claims 1-8 and 15-16 were cancelled and claims 9-10 were amended. 
	It is noted that the amendment was non-compliant because the withdrawn claims did not have text associated with them. Since the status of the claims under examination is not in question, in the interest of compact prosecution, the examiner has considered the 10/03/2022 submission on its merits. Future noncompliance with Rule 1.121 may necessitate the mailing of a PTOL-324 Notice of Noncompliant Amendment, which may result in loss of patent term.
	 Claims 9-14 are pending.
Election/Restrictions 
	Applicant elected Group I and the species 
    PNG
    media_image1.png
    110
    210
    media_image1.png
    Greyscale
, in the reply filed on 3/7/2022.
	Claims 11-14 were withdrawn from consideration as being directed to a non-elected invention.
	Claims 9-10 have been examined on the merits herein.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
Abstract Objections
	Applicant’s amendment to the specification that deletes the words beginning with uppercase letters and deletes the confusing language in the first sentence of the abstract, is sufficient to overcome this objection.  

35 USC 102 and 103 
Applicants deletion of claims 1-8 is sufficient to overcome the 102 and 103 rejections over these claims.  
Double Patenting
Applicants deletion of claims 1-8 is sufficient to overcome the Double Patenting rejections over these claims.  
REJECTIONS MAINTAINED
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/183532 to Coleman (IDS, 1/26/2022), which is the 371 of US Patent No. 9,643,982.
Coleman teaches, 
    PNG
    media_image2.png
    180
    221
    media_image2.png
    Greyscale
 , fused tricyclic heterocyclic compounds as HIV Integrase Inhibitors to treat HIV.  This genus meets the limitations of the instant compound when:
-R1 is a C1-C6 alkyl (pgs. 37, 103, 104),
-R2, is H or C1-C6 alkyl,
-R3, is a C1-C6 alkyl,
-R6, is H or a C1-C6 alkyl,
-R7 is -OR9, wherein R9 is H
-A is -C(O)NH-
-R8 is a C6 aryl group optionally substituted with halo, wherein the optional substitutions are instant R1, and instant n is 0-5, and
-n is 0 (pgs. 103-104, claim 1).

Coleman ‘532 exemplifies 
    PNG
    media_image3.png
    116
    229
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    112
    307
    media_image4.png
    Greyscale
, and
    PNG
    media_image5.png
    102
    250
    media_image5.png
    Greyscale
, with fluorine at the 2 and 4 positions on the phenyl ring, methyl or ethyl at R1 position, and hydrogen at the R3 position (Example 10, pg. 87 and pgs. 107-109).
A pharmaceutical composition comprising an effective amount of the compounds and a pharmaceutically acceptable carrier are taught (pg. 110, claim 10).  
While Coleman ‘532 teaches compounds of the same core structure as those of instant claim 9, it differs from that of the instant claims in that it does not exemplify 
    PNG
    media_image1.png
    110
    210
    media_image1.png
    Greyscale
, wherein R1 is a methyl and R3 is an ethyl.

It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to modify 
    PNG
    media_image6.png
    120
    300
    media_image6.png
    Greyscale
, by substituting the ethyl group with a methyl group at the R1 position of Coleman and substituting the hydrogen with an ethyl group to the R3 position of Coleman, to arrive at 
    PNG
    media_image1.png
    110
    210
    media_image1.png
    Greyscale
.  One of ordinary skill in the art would have been motivated to modify 
    PNG
    media_image6.png
    120
    300
    media_image6.png
    Greyscale
, by substituting the ethyl group with a methyl group at R1, with a reasonable expectation of success, because Coleman ‘532 exemplifies compounds with methyl at R1, teaches R1 as a C1-C6 alkyl, and teaches ethyl and methyl as examples of alkyl groups.
One of ordinary skill in the art would have been motivated to modify 
    PNG
    media_image6.png
    120
    300
    media_image6.png
    Greyscale
, by substituting the hydrogen with an ethyl group at R3, with a reasonable expectation of success, because Coleman ‘532 teaches that hydrogen and a C1-C6 alkyl are interchangeable at the R3 position and further teaches ethyl and methyl as examples of alkyl groups.
One of ordinary skill in the art would expect 
    PNG
    media_image1.png
    110
    210
    media_image1.png
    Greyscale
 to possess the same activity as the compounds of Coleman ‘532 since they share the same core structure.
Double Patenting
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A no statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Onium, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Torrington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on no statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. A terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-10 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,643,982 to Coleman (IDS, 1/5/2021). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Coleman ‘982 claims 
    PNG
    media_image2.png
    180
    221
    media_image2.png
    Greyscale
, which meets the limitations of the instant claims when n is 0, X is CH2, R1 is a C1-C6 alkyl, R2 and R6 are H, R3 is a C1-C6 alkyl, R7 is OH, A is C(O)NH, and R8 is benzyl, wherein the phenyl moiety is substituted with up to three groups, each independently selected from F, Cl and methyl (claims 1 and 7, Col. 131-134).  
Coleman ‘982 claims 
    PNG
    media_image3.png
    116
    229
    media_image3.png
    Greyscale
and claims other species with methyl at the R1 position.  
Further claimed is a pharmaceutical composition comprising an effective amount of the compounds and a pharmaceutically acceptable carrier (claim 10, Col. 140).
While Coleman ‘982 claims compounds of the same core structure as those of instant claim 9, it differs from that of the instant claims in that it does not exemplify 
    PNG
    media_image1.png
    110
    210
    media_image1.png
    Greyscale
, wherein R1 is methyl and R3 is ethyl.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to modify 
    PNG
    media_image6.png
    120
    300
    media_image6.png
    Greyscale
by substituting the ethyl group with a methyl group at the R1 position of Coleman and substituting the hydrogen with an ethyl group to the R3 position of Coleman, to arrive at 
    PNG
    media_image1.png
    110
    210
    media_image1.png
    Greyscale
.  One of ordinary skill in the art would have been motivated to modify 
    PNG
    media_image6.png
    120
    300
    media_image6.png
    Greyscale
, by substituting the ethyl group with a methyl group at R1, with a reasonable expectation of success, because Coleman claims compounds with methyl at R1 and claims R1 as a C1-C7 alkyl.  One of ordinary skill in the art would have been motivated to modify 
    PNG
    media_image6.png
    120
    300
    media_image6.png
    Greyscale
, by substituting a hydrogen with an ethyl group at R3, with a reasonable expectation of success, because Coleman claims hydrogen and a C1-C6 alkyl as interchangeable at the R3 position.
One of ordinary skill in the art would expect 
    PNG
    media_image1.png
    110
    210
    media_image1.png
    Greyscale
 to possess the same activity as the compounds of Coleman ‘982 since they share the same core structure.
RESPONSE TO ARGUMENTS
35 U.S.C. 103 over WO 2014/183532 to Coleman (IDS, 1/26/2022), which is the 371 of US Patent No. 9,643,982
Applicant argues that all of the species in claim 9 contain substitution at the R4 position in the original claim 1, but that none of the exemplified compounds of Coleman have substitution at the corresponding position.
This argument is not persuasive.  While the examiner agrees that Coleman does not specifically exemplify a compound with substitution at the R3 position, Coleman a) teaches that its R3 position, which is the R4 position of original claim 1, can be H or a C1-C6 alkyl and b) exemplifies numerous HIV integrase inhibitors with the core structure 
    PNG
    media_image7.png
    120
    254
    media_image7.png
    Greyscale
, having variable substitution.  Since Applicant has not pointed out the criticality of the substitution at the R3 position of Coleman, it is reasonable to expect that a compound with the core structure depicted above would have the same HIV integrase inhibitory activity with any C1-C6 alkyl substitution.  
And as stated above, one of ordinary skill in the art would have been motivated to modify 
    PNG
    media_image6.png
    120
    300
    media_image6.png
    Greyscale
, by substituting the hydrogen with an ethyl group at R3, with a reasonable expectation of success, because Coleman ‘532 teaches that hydrogen and a C1-C6 alkyl are interchangeable at the R3 position and further teaches ethyl and methyl as examples of alkyl groups.  Additionally, patents are relevant as prior art for all they contain and “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994),” see MPEP 2123.
Furthermore, one of ordinary skill in the art would expect 
    PNG
    media_image1.png
    110
    210
    media_image1.png
    Greyscale
 to possess the same activity as the compounds of Coleman ‘532 since they share the same core structure.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN WELLS/Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622